Citation Nr: 1314268	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  05-28 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1946 to April 1949.  He died in July 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Manila, Philippines Department of Veterans Affairs (VA) Regional Office (RO).  In June 2008 (when the Board reopened the claim) and in September 2011, the case was remanded for additional development and to satisfy notice requirements.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The appellant alleges that the Veteran had an earlier (as yet unrecognized) period of service (from July 1941 to February 1946), part of which time he was a prisoner of war (POW) ; she asserts entitlement to the benefit sought in part based on such period of service.  Under governing law and regulations POW status triggers application of the presumptive provisions in 38 C.F.R. § 3.309(c), and thus a more relaxed evidentiary standard for substantiating the claim.  As was noted in the Board's September 2011 remand, the matter of whether the Veteran had a prior period of active service (and was a POW) was not formally adjudicated, but was informally addressed (in a supplemental statement of the case (SSOC)).  Such handling violates 38 C.F.R. § 19.31, and requires corrective action.  The Board's September 2011 remand ordered such corrective action; however, it was not completed.  The Board observes that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Regarding the already recognized period of active service (from August 1946 to April 1949)  the appellant argues that the Veteran died of heart disease (a myocardial infarction) for which he was treated during such service.  In support, she submitted an October 2004 medical certification from Dr. R.F.S., who stated that from 1947 to 1948 the Veteran was treated by Dr. R.J.S. for neurocirculatory asthenia, symptoms of which included cold, excessive perspiration, cardiac palpitations, and being easily fatigued after physical activities.  In June 2008, the Board explained that although this medical certification discussed possibly pertinent symptoms during the Veteran's period of recognized active service, the probative value of such a statement was unclear given the lack of accompanying treatment records.  The Board instructed VA to obtain all records of the "alleged treatment the veteran received from Dr. R.J.S. in 1947/1948, and any treatment he received from Dr. R.F.S.", and that "If records of the 1947/1948 treatment reported by Dr. R.F.S. in [his October 2004 statement] are unavailable, that physician [Dr. R.F.S.] should be asked to identify the source of the information he provides (and if he indicates that it is clinical records or official documents, copies of such should be secured)." 

Letters from VA to the appellant in October 2008 and in August 2010 requested that she provide treatment records from Dr. R.F.S. and Dr. R.J.S. (or a release for such information).  She did not respond.  Failure to furnish requested evidence and/or information within the time provided by law requires dismissal of the claim/appeal (as abandoned) her appeal.  However, such records would not necessarily be material to entitlement to DIC based on an earlier period of service (which requires the development sought below).  In light of the general policy discouraging piecemeal adjudication of claims, any dismissal action is being deferred pending completion of the action ordered below.  

Accordingly, the case is REMANDED for the following:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should arrange for any further notice and development indicated, and then formally adjudicate the appellant's claim to reopen the matter of whether her spouse had any qualifying service from July 1941 to February 1946 (and was a POW).  She should be notified of the determination.  If it is not favorable, and if she timely files a NOD, the RO should issue an appropriate SOC in the matter and afford her the opportunity to respond.  If this occurs, the matter should be certified to the Board for appellate review.

2.  After completion of the above, the RO should readjudicate the matter of service connection for the cause of the Veteran's death in light of any revision of his recognized period of active duty service.  If it remains denied, the RO should issue an appropriate SSOC and afford the appellant and her representative the opportunity to respond.  [If August 1946 to April 1949 remains the only recognized period of active duty service, further processing must be under 38 C.F.R. § 3.158(a).]  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

